The propriety of the judgment of nonsuit in this case is fully shown by the cases, among others, of Potts v. Lazarus, 4 N.C. 180; Redmond v.Coffin, 17 N.C. 437, and Oliver v. Dix, 21 N.C. 158. The acknowledgment of the debt due to the plaintiff by the defendant was not in his individual, but his representative, capacity; and the law implies a promise to pay by his principal instead of himself. The judgment is affirmed.
PER CURIAM.                                  Judgment affirmed.
Cited: Bryson v. Lucas, 84 N.C. 681; Rounsaville v. Ins. Co.,138 N.C. 195; Hicks v. Kenan, 139 N.C. 344.
Distinguished: Davis v. Burnett, 49 N.C. 74.